ACCEPTED
                                                                                        03-14-00818-CR
                                                                                                5367519
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   5/20/2015 5:15:59 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                              NO. 03-14-00818-CR

CLINTON DAVID BECK                        §        IN THE THIRD FILED IN
                                                            3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
v.                                        §        DISTRICT 5/20/2015
                                                             COURT5:15:59
                                                                        OF PM
                                                              JEFFREY D. KYLE
THE STATE OF TEXAS                        §        APPEALS OF TEXAS Clerk




     STATE’S SECOND MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 33 days to file Appellee’s brief, and

for good cause would show the following:

                                         I.

      Appellant was charged by indictment with Improper Relationship Between

Educator and Student and Online Solicitation of a Minor on April 13, 2011 in the

207th Judicial District Court of Comal County. After pleading guilty to Count II,

Improper Relationship Between Educator and Student, the trial court sentenced

Appellant to ten years confinement and suspended the sentence for a period of ten

years. Appellant was also required to forfeit his teaching license and not apply for

any future teaching license in the United States. On September 4, 2014, Appellant

filed an Application for Writ of Habeas Corpus under article 11.072 of the Texas

Code of Criminal Procedure. After the trial court denied the Application, Appellant



                                         1
appealed. Appellant’s brief was submitted on March 20, 2015. Appellee’s brief is

currently due on May 20, 2015.

                                         II.

      I am handling the appeal for the State in this case. I prepared findings of fact

and conclusions of law for the District Court related to trial cause number CR2012-

263, which I submitted on April 17th. I subsequently worked on and submitted

findings related to writ number WR-81,373-02. I have assisted on other research

and appellate issues in the office, including issues related to a pending motion to

abate and remand in 03-15-00153-CR and a petition for writ of mandamus in 03-

15-00223-CV. I have handled several recent expunctions which have required

research and court appearances (including contested expunctions on May 11th and

May 21st). I will also attend an appellate law conference in Austin at the end of the

month, and I will likely sit second chair for oral argument in 03-14-00669-CR on

June 3, 2015. Finally, I am currently trying to finish the State’s brief in 03-14-

00407-CR. Because of the foregoing, I have not yet been able to complete a

significant amount of work on a response, and respectfully request an extension of

33 days to file the State’s brief in the instant cause. This is the second extension

sought by Appellee.




                                          2
                                        III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 33 days, until June 22, 2015, so that an

adequate response may be made to Appellant’s brief.          This extension is not

requested for purposes of delay but so that justice may be done.



                                      Respectfully submitted,

                                      /s/ Joshua D. Presley
                                      Joshua D. Presley SBN: 24088254
                                      preslj@co.comal.tx.us
                                      Comal Criminal District Attorney’s Office
                                      150 N. Seguin Avenue, Suite 307
                                      New Braunfels, Texas 78130
                                      Ph: (830) 221-1300 / Fax: (830) 608-2008




                                         3
                         CERTIFICATE OF SERVICE

        I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Second Motion

to Extend Time to File Brief has been delivered to Appellant CLINTON DAVID

BECK’s attorney in this matter:

Terri R. Zimmermann
Terri.Zimmermann@ZLZSlaw.com
770 South Post Oak Lane, Suite 620
Houston, TX 77056
Counsel for Appellant on Appeal

By electronically sending it to the above-listed email address, this 20th day of May,
2015.


                                             /s/ Joshua D. Presley
                                              Joshua D. Presley




                                         4